Citation Nr: 0420955	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  94-21 872 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for 
hypertension currently evaluated as 10 percent disabling. 

2.  Entitlement to a compensable disability evaluation for 
chronic obstructive pulmonary disease (COPD).   

3.  Entitlement to a compensable disability evaluation for 
status post irrigation and debridement of abscess, left 
posterior thigh and anterior proximal calf, left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Loring
INTRODUCTION

The veteran had active military service from May 1967 to 
August 1992.

This matter arises from a rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The case was remanded by the Board in 
2000 for further development and has been returned to the 
Board for appellate review.

The Board notes that since the veteran contests the initial 
evaluations of his service-connected disabilities in this 
appeal, the Board has styled the issues of the case as 
reflected.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The veteran's hypertension is manifested by blood 
pressure readings of less than 170 systolic and less than 100 
diastolic with continuous medication required for control.  

2.  The veteran currently has essentially normal pulmonary 
function tests and blood gases with no medical evidence of 
active chronic obstructive pulmonary disease or active lung 
disease.  

3.  The veteran's status post irrigation and debridement of 
abscess, left posterior thigh and anterior proximal calf, is 
manifested by a linear scar on the medial/proximal region of 
the left calf, measuring 8 centimers by 5 centimeters without 
discoloration, depression, tenderness to palpation, muscle 
loss, or edema.





CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1993), (2003).

2.  The criteria for an initial compensable evaluation for 
chronic obstructive pulmonary disease have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.96, 4.97, Diagnostic Code 6604 (1993), (2003).

3.  The criteria for an initial compensable evaluation for 
status post irrigation and debridement of abscess, left 
posterior thigh and anterior proximal calf have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code 
7805 (1993), § 4.118, Diagnostic Codes 7802, 7804, 7805 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all duty to assist and notice 
provisions pursuant to the Veterans Claims Assistance Act of 
2000, 38 U.S.C. §§ 5100, 5103A, 5126, and as amended, 
§§ 5102, 5103, 5106, 5107 (West 2002), and the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) are satisfied as to the claims at issue.  

In this regard the Board notes that, while it is clear that 
38 U.S.C.A. § 5103(a) requires notice to the claimant of 
required information and evidence to substantiate a claim 
prior to an AOJ adjudication, a question remains as to what 
notice provisions are required for claims adjudicated prior 
to November 2000, when the VCAA was enacted.  The United 
States Court of Appeals for Veteran Claims (CAVC) recently 
spoke to this issue in Pelegrini v. Principi, No. 01-944, 
(June 24, 2004), (Pelegrini II).  The Court specifically 
recognized that an AOJ did not err in failing to provide 
38 U.S.C.A. § 5103(a) notice in a case that was before it on 
appeal since it was not mandated at the time of the initial 
adjudication in January 1997.  Pelegrini II,  slip op. at 10.  
The Court further noted that "it is the Board's 
responsibility to include in its statement of reasons or 
bases an 'adequate' discussion of the duty to notify."  The 
Board must also specify whether the duty was met, and if so, 
how it was satisfied.  Id, citing Charles v. Principi, 16 
Vet.App. 370, 374 (2002), and 38 U.S.C. § 7104(d)(1) (2002).  

In the instant case, the veteran filed his claim in June 
1993, and the claim was initially adjudicated in October 
1993, prior to the November 2000 enactment of the VCAA.  
However, although this appeal was perfected to the Board, the 
Board remanded it in November 2000.  Thus, in May 2003, and 
in October 2003, the AOJ wrote to the veteran in compliance 
with the VCAA, and addressed the information or evidence 
required to allow the benefits he was seeking.  In addition, 
the May 2003 letter advised the veteran of the evidence VA 
was responsible for obtaining and notified him of the 
information that was needed from him to allow the claims.  
38 U.S.C.A. §§ 5103(a), 5103A.   

Further, in compliance with the VCAA, all treatment records 
have been obtained, a VA examination was provided in December 
2003, and a supplemental statement of the case (SSOC) was 
issued in January 2004.  The SSOC explained the reasons for 
the AOJ's decision and identified the evidence necessary to 
allow each claim.  There is no indication that there is 
additional information available that would lead to a 
different outcome in this appeal.  Therefore, no further 
assistance to the veteran is required to comply with duty to 
assist him.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As a preliminary matter, with regard to the issues on appeal, 
the Board notes that the veteran is appealing the original 
assignment of a disability evaluation (or non compensable 
evaluation) following an award of service connection.  Since 
the initial evaluation is in question, the Board must 
consider whether "staged ratings" should be assigned based 
upon the facts found during the time period in question.  
Fenderson, 12 Vet. App. at 127.  



Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When entitlement to compensation has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. §  4.7 (2003).  

I.  Hypertension

The veteran was granted service connection for hypertension 
in 1993 subsequent to an August 1993 VA examination which 
reflected a diagnosis of hypertension.  The veteran was 
assigned an initial rating of 10 percent pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1993), for a 
diastolic pressure predominantly 100 or more.  

The veteran's service medical records reflect no evidence of 
a diagnosis of hypertension.  However, he was evaluated on 
multiple occasions for premature ventricular contractions, 
noted initially in 1982.  The veteran was a pilot in the Air 
Force and the evaluations were part of an annual 
certification for flying.  Routine follow-up indicated normal 
electrocardiograms and a normal cardiac catheterization.  His 
separation examination report of June 1992 showed a blood 
pressure reading of 126/71.

However, his VA examination report of September 1993 showed 
blood pressure readings from 160/102 to 176/112.  An x-ray of 
his chest showed no acute cardiopulmonary disease.  The 
examiner reported a diagnosis of hypertension.  

Under the regulations in effect at the time of the veteran's 
initial award of service connection, effective September 
1992, a 10 percent rating was warranted for diastolic 
pressure predominantly 100 or more and a 20 percent rating 
was warranted for a diastolic pressure of predominantly 110 
or more with definite symptoms.  A 10 percent rating is also 
for assignment where there is need for continuous medication 
with a diastolic reading of predominately over 100.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1993).  

The regulations of Part 4 governing the cardiovascular system 
were amended effective January 12, 1998 to update the 
cardiovascular system portion of the rating schedule.  The 
amended regulations governing hypertensive vascular disease, 
38 C.F.R. § 4.104, Diagnostic Code 7101, remain in effect 
currently.  

According to the applicable diagnostic code, a 10 percent 
rating is warranted for systolic pressure predominantly 160 
or more, or diastolic pressure predominantly 100 or more or, 
or a minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted for a systolic pressure predominantly 200 or more, 
or a diastolic pressure predominantly 110 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2003).

Outpatient records from the Eglin Air Force clinic show an 
initial evaluation for hypertension in August 1993, 
subsequent to the VA examination a day earlier.  The veteran 
was shown to have a blood pressure reading of 160/98, and 
Norvasc was prescribed.  A clinic visit in September 1993 
noted that the veteran's hypertension was controlled by the 
medication.  Readings from April 1994 through August 1997 
show diastolic pressures no higher than 145, and systolic 
pressures predominantly 84, with a single reading of 89 as 
the highest.  In May 1997, VA clinical records note a reading 
of 172/97 because the veteran 	had been out of blood pressure 
medicine for 3 days.  However, a follow-up visit less than 10 
days later reflected a reading of 161/91 with visits in 
August and November of 1997 showing readings of 164/89 and 
148/96.  The remaining outpatient records covering the period 
from November 1997 through July 1999 reflect treatment for an 
inguinal hernia, a scalp laceration and other conditions 
unrelated to service-connected hypertension.  There was no 
medical evidence of uncontrolled hypertension or readings 
above 160 diastolic or 90 systolic, with the exception of the 
May 1997 reading.
During an August 1999 VA examination, the veteran reported 
that his hypertension medication was changed in 1998, but he 
did not know why.  He stated that he did not monitor his own 
blood pressure and he had not seen his physician since July 
1998.  The veteran's blood pressure reading at the beginning 
of the examination was 148/82 seated, and 122/78, standing.  
Repeat evaluations by the examiner were as follows: seated, 
125/72 right arm,132/72 left arm; supine, 128/70; standing, 
98/68.  The examiner reported a history of hypertension under 
current treatment with an excellent response.

A VA examination report of December 2003 reflected no 
symptoms of hypertension and no emergency or hospital trips 
for controlled hypertension.  The VA examiner noted that the 
veteran's hypertension was under control with Atenolol and 
Norvasc.  Readings in recumbent, sitting, and standing 
positions were respectively: 169/93, 157/99, and 143/91 with 
normal cardiovascular physical evaluation.  The examiner 
reported a diagnosis of hypertension.  

As is apparent from the veteran's medical history, his 
hypertension is well controlled with medication and there is 
no medical evidence of a systolic pressure that is, or has 
been, predominantly 110 or more, or a diastolic pressure that 
is, or has been, predominantly 200 or more.  Indeed, there is 
no medical evidence of either pressure exceeding the limits 
of a 10 percent rating at any time.  Thus, the evidence 
establishes that a uniform, rather than a staged rating is 
warranted for hypertension.  Accordingly, a rating in excess 
of 10 percent for hypertension is not warranted at any time 
since the initial award of service connection.  Moreover, as 
the preponderance of the evidence is against an increased 
rating for COPD, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

II.  Chronic Obstructive Pulmonary Disease

A VA rating decision dated in 1993 granted service connection 
for chronic obstructive pulmonary disease (COPD), and 
assigned a non-compensable evaluation.  The award of service 
connection was based upon service medical records indicating 
treatment for acute bronchitis, and a June 1992 separation 
examination report reflecting a diagnosis of moderate COPD 
shown on a chest x-ray.  The veteran's September 1993 VA 
examination report reflected a diagnosis of COPD, 
notwithstanding a normal chest x-ray report.

The veteran was assigned a non-compensable evaluation for his 
service-connected COPD.  His condition was evaluated pursuant 
to the rating code that was in effect at that time which 
referred to pulmonary emphysema as the most appropriate 
diagnostic code.  38 C.F.R. § 4.97, Diagnostic Code 6603 
(1993).  According to Diagnostic Code 6603, a 10 percent 
rating was assigned for mild COPD with evidence of 
ventilatory impairment on pulmonary functions tests and/or 
definite dyspnea on prolonged exertion.  The next higher 
rating of 30 percent was warranted for moderate emphysema 
with moderate dyspnea occurring after climbing one flight of 
steps or walking more than one block on level surface; 
pulmonary functions tests consistent with findings of 
moderate symptoms.

Subsequent to the veteran's initial evaluation, the 
regulations governing respiratory diseases were amended.  
Effective October 7, 1996, a specific diagnostic code (6604) 
for COPD was added to the rating schedule.  In addition, the 
rating criteria for respiratory disabilities were changed to 
reflect current medical terminology and unambiguous criteria.  
61 Fed.Reg. 46720 ( Sept. 5, 1996).  Under the current final 
version of 38 C.F.R. § 4.97, Diagnostic Code 6604, a 10 
percent evaluation is assigned when Forced Expiratory Volume 
in one second (FEV-1) is 71 to 80 percent predicted, or; FEV-
1/Forced Vital Capacity (FVC) is 71 to 80 percent, or; 
diffusion capacity of carbon monoxide, single breath (DLCO) 
(SB) is 66 to 80 percent of predicted.  

The veteran was afforded a VA examination for his heart and 
lungs in August 1999.  He reported that he had occasional 
palpitations but that he took no medication for his heart.  
He reported no current cardiac symptoms such as chest pain or 
shortness of breath.  He had a smoking history of 1 1/2 to 2 
packs of cigarettes per day from his teens until 1988.  He 
reported that he had no recollection of having been diagnosed 
with a lung condition.  He did report 2 or 3 episodes of 
bronchitis in 1982 and 1985 but did not report any pneumonia.  
His work required a lot of heavy physical work which brought 
on some shortness of breath, but he did not have to stop any 
of his activities and he was not coughing.  His lungs were 
clear to auscultation with very good airflow and normal 
diaphragmatic movement.  There were no rales or rhonchi.  The 
pulmonary function studies were well within the normal range 
and his chest x-ray report was normal with no evidence of 
acute disease.  The examiner reported that there was no 
evidence the veteran had lung disease. 

His December 2003 VA examination report reflects the 
veteran's report of recurrent bronchitis during active duty.  
The veteran was an active smoker during service, but reported 
that he had quit 3 years ago.  He stated that he was not 
medicated for lung disease.  He reported some shortness of 
breath with exertion but stated that he walked a flight of 
stairs okay.  He complained of a productive cough only during 
the night, with clear, light yellowish phlegm.  He had not 
had bronchitis for several years.  

The VA examiner's physical evaluation found the veteran's 
lungs were clear to auscultation with bilateral breath 
sounds.  His pulmonary function test was normal.  The 
pulmonologist did not perform a DLCO because the veteran's 
blood gases were also normal.  The diagnosis was reported as: 
"History of smoking and recurrent bronchitis but no evidence 
of COPD or active lung disease presently."

In assessing the veteran's disability due to COPD, the 
medical evidence of record provides no basis for assigning a 
compensable rating at any time since his initial award of 
service connection effective September 1992.  While his 
separation examination report and his VA examination report 
both reflect diagnoses of COPD, there is consistent and 
significant subsequent evidence that the veteran does not 
have impaired breathing or abnormal pulmonary function tests.  
Indeed, his outpatient treatment records from Eglin AFB, 
which cover the period from 1992 to March 1999, show no 
complaints or treatment associated with COPD or any 
respiratory disability.  His pulmonary function tests from 
the VA examination of December 2003 reflect the following 
results: FEV-1, 154 percent predicted; FEV-1/FVC, 115 percent 
predicted.  Because the veteran's pulmonary function tests 
and blood gases were normal, the pulmonologist did not 
perform a DLCO test.

In reviewing the evidence of record, the Board finds that 
there is no medical evidence to support a compensatory rating 
for COPD at any time since the initial award of service 
connection.  In applying the criteria under both the 1993 and 
2003 diagnostic codes, the veteran's disability still fails 
to reach a compensable level.  As shown by chest x-rays and 
pulmonary function tests subsequent to the veteran's 
separation from service, there has been no evidence of active 
lung disease and no abnormal pulmonary function tests or 
reports of ventilatory impairment or difficulty breathing.  
Accordingly, as the preponderance of the evidence is against 
a compensable rating for COPD, the benefit of the doubt 
doctrine is inapplicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).

III.  Surgical Scar

The veteran sustained a lawn mower injury to his left leg in 
1990, and the wound did not readily heal.  He was subject to 
multiple debridements and finally in March 1992, the 
infection was noted to be healing with a small foci on the 
posterior calf that was red but only slightly tender.  He was 
granted service connection for status post irrigation and 
debridement of abscess, left posterior thigh and anterior 
proximal calf, left leg.  The grant was based on the surgical 
scar resulting from the incision and drainage of this chronic 
Nocardia asteroides infection of his left lower leg.  The 
veteran's separation examination in June 1992 noted a 9 
centimeter surgical scar, medial aspect left lower leg.  The 
scar was noted to be well-healed without sequelae.  

A subsequent VA examination report of September 1993 also 
noted a history of Nocardia astreroides infection with 
cellulitis, left leg.  There was no evidence of residual 
disability. 

The veteran was initially assigned a non compensable rating 
for this scar pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7805 (1993), which referenced scars other than those that 
were disfiguring, the result of burns, or superficial.  Under 
this particular diagnostic code, a scar is rated based upon 
the limitation of function of the affected part.  The non 
compensable rating remains in effect currently.  

While the rating schedule for evaluating skin was revised 
effective August 22, 2002, the exact same criteria are 
applicable under the current version of Diagnostic Code 7805, 
warranting a compensable rating only for limitation of 
function of the left leg.  See 67 Fed.Reg. 49590 ( July 31, 
2002, as corrected 67 Fed.Reg. 58448 (Sept. 16, 2002)).  

However, under the revised rating schedule for skin, there 
are additional diagnostic codes applicable to the rating of 
scars for consideration.  Diagnostic Code 7802 applies to 
scars that are superficial, do not cause limited motion, and 
affect other than the head, face or neck.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  According to this diagnostic code, a minimum 10 
percent rating is assigned for an area or areas of 144 
square inches (929 sq. cm.) or greater.  If there are scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
the scars will be separately rated and combined in 
accordance with § 4.25 of 38 CFR Part 4.  Also for 
consideration is Diagnostic Code 7804 which applies to scars 
that are superficial but painful on examination.  

The veteran's outpatient records from Eglin AFB, covering the 
period from April 1992 to March 1999 reflect no complaints or 
treatment for his left lower leg.  A January 1996 outpatient 
record reflected a finding of erythematic on the veteran's 
left inner thigh.  The physician noted a 2x2 centimeter area 
of erythematic and hardened tissue without fluctulence.  The 
diagnosis was reported as left thigh cellulitis versus 
infected cyst.  He was prescribed an antibiotic and there is 
no record of further treatment.  

The veteran was afforded a VA examination in December 2003.  
He reported to the examiner that he could not remember what 
had happened to his left thigh, and that it was presently not 
a problem.  With regard to his left calf, he stated that the 
only residual he experienced was some mild numbness and 
tingling in the region of the scar.  He also reported some 
tenderness to touch.  There was no recurrent infection since 
1992, and he had no chronic swelling or permanent 
discoloration of the skin.
The physical examination of the left leg revealed a linear 
scar on the medial/proximal region of the left leg that was 
not significantly discolored or depressed.  The scar measured 
8 centimeters in length and 5 millimeters at the widest 
point.  It was nontender to palpation.  There was no muscle 
loss or edema, or discoloration.  The examiner reported that 
the veteran was status-post recurrent abscess of the left 
proximal calf, well healed presently with minimal residuals.

In assessing the veteran's left leg disability under either 
the pre August 2002 rating schedule for skin, or the current 
version, the medical evidence of record does not support a 
finding that a compensable evaluation is warranted.  While 
clearly the veteran had difficulty with the healing process 
during service, he readily acknowledged that he has had no 
recurrence since the wound was finally healed in 1992.  
Moreover, he doesn't even recall injury to his left thigh.  
Although he did report "tingling" and mild numbness in the 
region of the scar, and some tenderness to touch, this was 
not borne out by the VA examinations of record.  Moreover, 
there is no medical evidence of any complaints, clinical 
findings, or treatment of the left leg scar subsequent to 
1992.  Consequently, while the veteran's testimony as to the 
status of his scar as tender is credible, it does not present 
evidence sufficient to render all of the remaining evidence 
in equipoise.  His single statement of tingling and 
tenderness does not suffice to overcome the examiner's 
finding that there is no pain to palpation, a criterion 
required for a compensable rating.  Accordingly, as the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating for left leg scars, the benefit of 
the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).



	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension at any time since the initial rating, is denied. 

Entitlement to a compensable rating for COPD at any time 
since the initial award of service connection is denied.  

Entitlement to a compensable rating for status post 
irrigation and debridement of abscess, left posterior thigh 
and anterior proximal calf, left leg, at any time since the 
initial award of service connection is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




 Department of Veterans Affairs
YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



